Concurring opinion issued July 1, 2010
 
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00303-CR
———————————
Norman Ray Baynes, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 178th District Court
Harris County, Texas

Trial Court Case No. 1169102
 

 
CONCURRING MEMORANDUM  OPINION
          I
join the majority opinion and judgment and concur for the reasons set forth in
my concurring opinion of October 22, 2009, in Marshall v. State, No. 01-08-00734-CR, 2009 WL 3400977, at *4 (Tex.
App.—Houston [1st Dist.] Oct.
22, 2009, pet. ref’d) (Sharp, J., concurring).
 
                                                                   Jim
Sharp
                                                                   Justice

 
Panel consists
of Chief Justice Radack and Justices Bland and Sharp.  Justice Sharp, concurring.
 
Do
not publish.   Tex. R. App. P. 47.2(b).